Title: To John Adams from Jean Luzac, 14 September 1780
From: Luzac, Jean
To: Adams, John


      
       Monsieur
       Leide le 14. sept. 1780
      
      Je viens d’achever la lecture de la Brochure, au sujet de laquelle vous avez bien voulu demander mon avis. La partie du style est excellente: Il me paroit seulement, que dans les huit ou dix premiers Feuillets il y a des fautes de langage, faciles à corriger mais néan­moins trop remarquables. Quant aux choses, elle est fortement pensée; et, quoiqu’une brillante imagination puisse avoir porté l’Auteur à orner peut-être un peu trop le tableau des effets de la Révolution Américaine, je suis convaincu pourtant, que le fond de ses idées est trèsvrai, et que ses principes ne méritent pas moins l’attention des Philanthropes que ses vuës sur l’avenir. Ainsi je pense, qu’elle mérite à tous égards d’être renduë publique par l’impression, et que cette publication ne peut qu’inspirer des sentimens favorables aux intérêts de l’Amérique. Je ne sçaurois néanmoins vous dissimuler un petit scrupule, que j’ai à ce sujet. L’Auteur trace avec un pinceau vigoureux la révolution, que l’Indépendance de l’Amérique opérera dans le Système Commercial de l’Europe: Mais, en faisant ce tableau, il peint la Russie dépouillée de son Commerce exclusif du Bois de construction et des autres Munitions Navales, la Suède de celui du Fer, la Hollande de son Cabotage et de son Monopole d’Epiceries &c. Je crains, que cette perspective n’effarouche les esprits. L’auteur tâche ensuite, il est vrai, de prouver, que cette concurrence, cette Liberté générale, cette réduction de toutes les Nations à un niveau commun seroient un bien; que la possession de Colonies lointaines est un mal; que l’avantage d’un Commerce exclusif n’est qu’un préjugé &c. Mais, Monsieur, ces préjugés sont trop profondement enracinés pour qu’ils n’opérent pas encore en ce moment. Moi-même, en plaidant la Cause de l’Amérique et en soutenant, que l’Europe étoit intéressée à son Indépendance, j’ai vingt fois rencontré cette objection de la part de Personnes sensées et instruites. “Oui, mais si l’Amérique devient libre, elle fera un jour la Loi à l’Europe: Elle nous enlevera nos Isles et nos Colonies de la Guyane; elle s’emparera de toutes les Antilles; elle engloutira le Mexique, le Pérou même, le Chile, et le Brésil; elle nous enlevera notre Commerce de fret; elle payera ses Bienfaiteurs d’ingratitude &c.” J’y ai toujours répondu dans les mêmes principes que notre Auteur; mais je n’en suis pas moins resté persuadé, que cette jalousie influë ici sur beaucoup d’esprits; et quiconque connoît the selfishness, qui malheureusement ne fait que trop la base de la Politique, pourra craindre, qu’elle n’ait aussi son effet chez les Puissances du Nord. Il seroit néanmoins dommage, qu’on touchât à la Brochure en la châtrant; mais il me semble, qu’on pourroit dans une Préface jetter un voile sur ces vérités trop nuës et dont certains yeux pourroient s’offenser. Si vous le souhaitez, Monsieur, je me chargerai bien volontiers du Poste d’Editeur; et je trouverai aisément un Libraire: Mais dans ce cas, s’il se pouvoit, je serois charmé d’avoir aussi entre les mains la Brochure originale.
      
      Je demande pardon de ne vous pas renvoyer encore les Gazettes de Pensylvanie. Il nous en est venu quelques autres d’un autre côté; et, comme notre Feuille ne peut tout contenir à la fois, je me propose d’en faire successivement usage d’une manière, qui, à ce que je me flatte, ne vous sera pas desagréable. Vous en verrez quelques échantillons dans les Feuilles ci-jointes, ainsi que le commencement de la Traduction de l’Adresse de la Convention de Massachusett’s-Bay.
      M. le Comte de Sarsfield, qui nous a fait l’honneur de venir nous voir, m’a chargé de vous faire parvenir l’incluse. Ma Famille vous présente ses devoirs; et je vous prie d’être persuadé de la considération respectueuse et particulière, avec laquelle je suis, Monsieur, de Votre Excellence, Le très-humble et très-obéissant serviteur,
      
       J: Luzac
      
     